UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1025


EDWARD R. SPEARS, a/k/a Edward Rodney Spears,

                Plaintiff - Appellant,

          v.

FLORENCE MAGISTRATE COURT, civil dept; JUDGE NEON LANGELY;
JUDGE EUGENE COOPER; CONSTABLE MARY EADDY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:11-cv-01717-TLW)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward Spears, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edward R. Spears appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42   U.S.C.   § 1983    (2006)   complaint.       We   have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  Spears

v. Florence Magistrate Court, No. 4:11-cv-01717-TLW (D.S.C. Oct.

17, 2011).      We dispense with oral argument because the facts and

legal    contentions      are   adequately   presented    in   the    materials

before   the    court     and   argument   would   not   aid   the   decisional

process.



                                                                       AFFIRMED




                                       2